HEANEY, Circuit Judge
(concurring and dissenting).
I agree with the majority on the issue of collateral estoppel but vote to reverse the decision of the lower court both because I find the evidence insufficient to justify the conviction and because I believe that an erroneous standard was applied in determining whether the posse comitatus statute was violated.
THE SUFFICIENCY OF THE EVIDENCE
In United States v. Dellinger, 472 F.2d 340, 392-393 (7th Cir. 1972), cert. denied, 410 U.S. 970, 93 S.Ct. 1443, 35 L.Ed.2d 706 (1973), Chief Judge Thomas Fairchild set forth succinctly the principles applicable in determining whether sufficient evidence has been presented to support a conviction in cases of this type:
When the group activity out of which the alleged offense develops can be described as a bifarious undertaking, involving both legal and illegal purposes and conduct, and is within the shadow of the first amendment, the factual issue as to the alleged criminal intent must be judged strictissimi juris. This is necessary to avoid punishing one who participates in such an undertaking and is in sympathy with its legitimate aims, but does not intend to accomplish them by unlawful means. Specially meticulous inquiry into the sufficiency of proof is justified and required because of the real possibility in considering group activity, characteristic of political or social movements, of an unfair imputation of the intent or acts of some participants to all others.
The requirement of judging intent strictissimi juris grew out of penalties based on membership as such, Scales v. United States, 367 U.S. 203, 230, 81 S.Ct. 1469, 1487, 6 L.Ed.2d 782, 802 (1961), Scythes v. Webb, 307 F.2d 905, 907 (7th Cir., 1962) (standard for determining intent for deportation of one who is a member of an organization that “advocates or teaches . . . the overthrow by force, violence, or other unconstitutional means of the Government of the United States”). Its application was expanded in United States v. Spook, 416 F.2d 165 (1st Cir., 1969) to an instance where defendants were charged with a conspiracy rooted in opposition to the draft and to the war in Vietnam. The court described the underlying situation as “a bifarious undertaking, involving both legal and illegal conduct.”
* ifi * * * *
We do not, however, understand the strictissimi juris doctrine as requiring evidence of unlawful intent so compelling ■that a verdict of not guilty would be perverse. We do not view it as wholly depriving the jury of its customary function in interpreting ambiguous statements in the light of circumstances and choosing among reasonable inferences. In order to convict, a jury must in any event be satisfied beyond a reasonable doubt. The strictissimi juris doctrine emphasizes the need for care in analyzing the evidence against a particular defendant in a case of this type, both by the jury in its fact-finding process and by the court in determining whether the evidence is capable of convincing beyond a reasonable doubt.
*1280The principles enunciated in Dellinger are applicable here because the acts charged against these and other defendants 1 were committed as part of a group undertaking involving a legal aim, a protest against unfair treatment of Indians.
Because the parties contemplated aims protected by the First Amendment, it is this Court’s duty to carefully examine the specific intent of each party so that the illegal aims of one or several defendants are not mistakenly imputed to an innocent party. The trial court apparently engaged in precisely the sort of inferential process which the strictissimi juris doctrine is designed to avoid. Although Ms. Red Feather admitted that she was attempting to enter Wounded Knee and it could be inferred that she intended to carry the guns and ammunition with her, none of the other defendants acknowledged similar aims. The only evidence that Sioux Casper, Martha Ellen White Bear and Joseph Bill harboured the necessary specific intent was that they were discovered lying in the grass near the cache of weapons. None of the weapons were found on their person or in their possession, nor did any of these defendants express an intent to use the weapons against law enforcement officers or supply them to parties to fire upon officers at Wounded Knee. Of course, the right of each to enter Wounded Knee to protest and to otherwise lawfully assist the occupants is protected. Because of the importance traditionally attached to the speech-related aims of these defendants, the circumstantial inferences necessary to establish the requisite specific intent must be proven with greater particularity than the government provided. The convictions of Casper, White Bear and Bill can only be affirmed by piling inference on inference and by disregarding their rights to go to Wounded Knee to participate in the demonstration.
The evidence is also insufficient as to Red Feather and Land because no showing was made that they knew that there was a civil disorder at Wounded Knee at the time they were arrested or that they knew that federal law enforcement officers were on duty at Wounded Knee at the time.
THE POSSE COMITATUS ISSUE
In my judgment, the legal standard adopted by Judge Van Sickle was an improper one. He expressed the standard as follows:
Were Army or Air Force personnel used by the civilian law enforcement officers at Wounded Knee in such manner that the military personnel subjected the citizens to the exercise of military power which was regulatory, proscriptive, or compulsory in nature, either presently or prospectively?
Under this standard, the military is free to loan its equipment to law enforcement officials, to have its personnel on the scene to advise as to the use of the equipment, and to maintain and service the equipment.
Chief Judge Warren K. Urbom of the District of Nebraska viewed the posse comitatus statute in another light. He would find a violation whenever military personnel, absent appropriate Presidential authorization, are present at the scene of a civil disorder and influence the decisions of law enforcement officers lawfully on the scene, or whenever the military personnel are used to service and maintain equipment on loan to these law enforcement officers.2 He would not find a violation if a simple loan of equipment or supplies is involved. United States v. Jaramillo, 380 F.Supp. 1375 (D.Neb.1974), appeal dismissed, 510 F.2d 808 *1281(8th Cir. 1975). See also United States v. Banks, 383 F.Supp. 368 (W.D.S.D.1974).
I agree with the standard laid down by Judge Urbom with respect to the use of military personnel to influence the decisions of law enforcement officers or to service and maintain military equipment. Thus, I would reverse for a new trial. I would leave to another day the question of whether a simple loan or transfer of military supplies or equipment to law enforcement agencies lawfully on the scene, pursuant to the Economy Act, 31 U.S.C. § 686, without appropriate Presidential authorization, is in itself violative of the law.

. Four other defendants were acquitted on the same charges by this trial court.


. In Laird v. Tatum, 408 U.S. 1, 92 S.Ct. 2318, 33 L.Ed.2d 154, rehearing denied, 409 U.S. 901, 93 S.Ct. 94, 34 L.Ed.2d 165 (1972), the Supreme Court implicitly sanctioned the use of army observers at Wounded Knee for the purpose of assessing the situation in the event federal troups should be called under 10 U.S.C. § 331. The army personnel at Wounded Knee went beyond the role sanctioned by the Supreme Court in Laird. They influenced the decisions of the law enforcement officers and serviced and maintained the equipment on loan to the BIA and the United States Marshals.